Citation Nr: 1526835	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, as secondary to exposure to toxic herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to May 1968, with service in the coastal waters of the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In September 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.


FINDING OF FACT

Diabetes mellitus is presumed to have been incurred in active service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to toxic herbicide exposure, has been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, the arthritis shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (a) (2014).

If a Veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus type II to a degree of 10 percent any time after such service, that disability will be service connected even though there is no record of that disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307, 3.309(e) (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has diabetes mellitus as a result of his exposure to herbicides while serving on the USS GURKE (DD-783) in October 1966 which operated in brown water in the Republic of Vietnam.  A review of the Veteran's service separation form shows that the Veteran's last duty station was the USS Gurke and his service personnel records show that he did serve aboard the ship for a period of time in October 1966.  Additionally, USS GURKE has been previously identified by VA to have operated on the inland waterways of the Republic of Vietnam during the month of October 1966.  A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with type II diabetes mellitus and currently receives treatment for diabetes mellitus from VA.  

As the Veteran is presumed to have been exposed to herbicides during active service and has a current diagnosis of diabetes mellitus type II, the Board finds that the evidence supports the claim and entitlement to service connection for diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type II, as due to exposure to herbicides, is granted.



____________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


